Citation Nr: 1645713	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-17 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran's DD Form 214s of record reflect that he had active duty service in the United States Navy from February 1975 to April 1979, and from November 1981 to March 2004.  It appears from the Veteran's service personnel records that he also had active Reserve service between April 1979 and November 1981.

This appeal to the Board of Veterans Appeals (Board) arose from an August 2010 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.  In September 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

The Board notes that there have been various changes in representation throughout the pendency of this claim.  At the time the Veteran filed his claim, he was represented by The American Legion.  In September 2010, the Veteran revoked his power-of-attorney in favor of The American Legion, and in June 2011, he designated Disabled American Veterans (DAV as his representative.   Subsequently, however, in September 2012, he revoked the power of attorney in favor of DAV, and executed a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of The American Legion; that organization continues as the Veteran's representative, to date.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  All records have been reviewed.



FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  Although the Veteran has not alleged a stressor related to combat or to fear associated with hostile military or terrorist activities, his alleged stressor of having been involved in a helicopter accident aboard the USS America has been corroborated by credible evidence; and VA has conceded the occurrence of such stressor.

3.  Competent, probative opinions on the question of whether the Veteran meets the diagnostic criteria for PTSD are relatively evenly balanced, and an opinion diagnosing PTSD tends to establish a link between the Veteran's current symptoms and the in-service stressful experiences, to include the stressor conceded by RO.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5103,5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) ((noting that VA has adopted the nomenclature of the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See  also 38 U.S.C.A. 1154(b) (West 2014).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010). The revisions apply to, among others, claims such as the Veteran's, which was pending before VA on or after July 12, 2010.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).

Initially, it is noted that the Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to the claim herein decided.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  

Here, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, service connection for PTSD is warranted.

The Veteran claims that he currently suffers from PTSD as a result of his military service.  Specifically, the Veteran has related his PTSD to his involvement in various search and rescues missions, to include an incident involving a helicopter and/or aircraft crash in June 1982.  In its August 2010 rating decision, the RO conceded the occurrence of the claimed in-service stressor, noting that incident involving the helicopter and/or aircraft crash was documented in the Veteran's service records.  

The Board has reviewed the Veteran's service records and agrees that they contain credible, supporting evidence that the in-service stressor occurred.  Specifically, the Veteran received a letter of commendation for outstanding performance of duty in aerial flight in June 30, 1982, as an Antisubmarine Warfare Second Crewman in Helicopter Antisubmarine Squadron ELEVEN.  It was noted that the Veteran had contributed directly to the successful efforts to save a multi-million dollar aircraft, which had sustained a catastrophic loss of engine and was forced to ditch at sea.  In light of this evidence, the Board finds that the Veteran's claimed in-service stressor has, essentially, been verified.  Thus, the remaining questions are whether the Veteran has a valid diagnosis of PTSD, and whether that diagnosis is related to the verified in-service stressor.

With regard to whether there is a current PTSD diagnosis, as noted above, a diagnosis of PTSD must be rendered in accordance with the diagnostic criteria set forth in DSM-IV.  See 38 C.F.R. § 4.125.  The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. Although the Veteran's representative has argued that the DSM-5 criteria should be applied in this case, because the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable.

Here, the record includes conflicting medical evidence with respect to whether the Veteran meets the diagnostic criteria for PTSD.

On May 2010 VA examination for PTSD, the examiner concluded that PTSD was not diagnosed because "the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive (i.e., disability benefits.)"  The examiner did not provide specific reasons as to what symptoms or the lack of symptoms exhibited by the Veteran failed to the meet the DSM-IV guidelines.  In the same VA examination report , the examiner recommended a review exam to be conducted in 24 months. 

By contrast, the Veteran was diagnosed with severe PTSD by a VA clinician who treated the Veteran several times from April 2011 through October 2011.  The VA clinician concluded that the Veteran suffers from severe PTSD.  The VA clinician also noted that the Veteran struggles with dealing with people, conflict, crowds, and sudden changes.  The VA clinician is a Psychiatric-Mental Health Nurse Practitioner (MHNP) and her treatment entries were reviewed by another VA clinician who is certified in psychiatry and neurology.  Notably, the reviewing VA clinician also saw the Veteran but diagnosed him as having acute situation reaction with depression symptoms. 

The Veteran also submitted a June 2011 letter from J.M., Ph.D., L.M.H.C., who explained that he had been working with the Veteran for three months and concluded that the Veteran was suffering from PTSD in accordance with the DSM-IV diagnostic criteria.  The private clinician found that PTSD was due to  search and rescue operations conducted by the Veteran while he was serving in the military.  The private clinician further noted that the Veteran encountered many dead or seriously injured individuals during his rescue missions, which has resulted in the Veteran suffering from "panic attacks with recurring images of his traumatic past" and reliving the experiences in his nightmares.

Given the above,  the Board finds that the competent evidence on the question of whether the Veteran meets the diagnostic criteria for PTSD is relatively evenly balanced.  Opinions for and against the claim-particularly, those  by the VA examiner and Dr. J.M.-have been provided by competent medical professionals within their area of expertise.  Notably,  although the 2010 VA examiner found that the Veteran did not then-meet the criteria for a diagnosis of PTSD, as to the Veteran's prognosis, the examiner indicated that a review examination should  be conducted in 24 months, which suggests to the Board that the examiner may have believed a diagnosis of PTSD could be supported in the future.  In this regard, the Board points out that J.M.'s diagnosis of PTSD was rendered more than one  year after the Veteran was examined by VA.  In diagnosing the Veteran as having PTSD, Dr. J.M. referenced ICD diagnosis code 309.81, which corresponds with the DSM-IV diagnosis of PTSD.  Overall, the Board finds no reason to question the probative value of this private diagnosis.  See Cohen, 10 Vet. App. at 140 (holding that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  The Board further notes  that the June 2011 letter by Dr. J.M provides pertinent, persuasive findings tending to link the Veteran's current psychiatric symptoms to his in-service stressor.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra; 

Given the totality of the relevant evidence in this case-to particularly include the Veteran's verified in-service stressor, and competent evidence on the questions of diagnosis and the existence of a nexus between the Veteran's symptoms and his in-service stressor, and with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


